Title: To Alexander Hamilton from Thomas Jefferson, 24 January 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


Philadelphia, January 24, 1792. “In consequence of the act of Congress appropriating 40,000 Dollars per annum from July 1. 1790. for our intercourse with foreign nations, I received from the Treasurer a bill, the last spring, on our bankers in Amsterdam for 99,000 florins. As this will be nearly exhausted by this time, and there will be large calls immediately by Mr. Morris, Mr. Pinkney & mr Short for their outfits & salaries, I must ask the favor of a like draught on our bankers in Amsterdam for 40,000 dollars more.”
